     Case 3:21-cv-00571-JLS-BGS Document 40 Filed 08/04/21 PageID.702 Page 1 of 1



 1
 2
 3
 4                              UNITED STATES DISTRICT COURT
 5                            SOUTHERN DISTRICT OF CALIFORNIA
 6
 7    BLACK MOUNTAIN EQUITIES, INC.,                         Case No.: 21-cv-00571-JLS-BGS
 8                                         Plaintiffs,
                                                             ORDER SETTING VIDEO STATUS
 9    v.                                                     CONFERENCE
10    TWO RIVERS WATER & FARMING
      COMPANY,
11
                                        Defendants.
12
13
            On August 4, 2021, Plaintiff filed a Notice of Violation of Settlement and Request
14
     for Emergency Status Conference and Temporary Restraining Order. (ECF No. 39.)
15
     Plaintiff indicated that “[Defendant] is in material breach of the settlement agreement [and]
16
     respectfully requests an emergency status conference.” (Id. at 2.)
17
            Accordingly, the Court sets a Status Conference for August 6, 2021 at 10:00 AM
18
     PST to discuss the settlement agreement. This Status Conference will be held via
19
     videoconference1 and Zoom Invitations will be sent to the emails listed in CM/ECF. Only
20
     the parties to the settlement agreement are required to attend.
21
            IT IS SO ORDERED.
22
     Dated: August 4, 2021
23
24
25
26
27
     1
      Instructions regarding the videoconference can be found in the Court’s previous orders. (See ECF Nos.
28   18, 32.)

                                                         1
                                                                                        21-cv-00571-JLS-BGS
